ADVISORY ACTION
Acknowledgment of Applicant’s Arguments
1.	The amendment made in Claim 1 in the After Final Amendment filed March 3, 2021 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to a polyethylene that has ‘a MFR value of from 1 to 15 g/ 10 min.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

2.	The amendment made in Claim 8 in the After Final Amendment filed March 3, 2021 has not been entered because the amendment raises a new issue. Claim 8, prior to amendment, was not directed to a polyethylene that has ‘a MFR value of from 1 to 15 g/ 10 min.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S AMENDMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated March 3, 2021, that a prima facie case of lack of written description has not been provided, because although the examples of In re Wertheim were 36% and 50%, a range with a lower limit of 35% is supported.
However, it is unclear how the examples of the instant specification are similar to the examples of In re Wertheim in terms of providing support.
Applicant also argues, on page 8, that the claimed MFR is not disclosed.
However, Claim 1, prior to amendment, was not directed to a polyethylene that has ‘a MFR value of from 1 to 15 g/ 10 min.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782